Title: From George Washington to John Cowper, 25 May 1788
From: Washington, George
To: Cowper, John



Sir,
Mount Vernon May 25th 1788

I have been duly favored with your letter of the 12th Inst. In answer thereto I beg leave to inform you that I am not disinclined to part with my moiety of the land purchased (by the deceased Colo. Fielding Lewis and myself) in North Carolina, provided a reasonable and adequate price can be obtained for it.
For this land, that Gentleman and myself paid (to the best of my recollection) a pistole an Acre 20 odd years ago, and expended considerable Sums in ditching to reclaim the low parts thereof. If under this information you should feel disposed To give a sum that would in some measure make us whole, I would in order to accomodate the Execters of Colo. Lewis who are desirous of selling his moiety, part with mine also; and will as soon as Mr John Lewis can be consulted, communicate the terms to you. Without such disposition on your part, it would be useless to fix on any price or the credits because I am not inclined to sell my part at any considerable loss being fully convinced that if a good government is established and property thereby secured that Land generally, will again be in demand and consequently

rise, and those which are situated as this is will command almost any price, if the Cut between Elizabeth River and Pasquetank (to make which nothing in my opinion is easier) should be effected. I am Sir Yr Most Obedt Hble Sert

G. Washington

